&0(&)D]G                                                              KWWSVHFID]GXVFRXUWVJRYFJLELQ'NW5SWSO"/BB
                  Case 2:19-cr-00414-CAS Document 3 Filed 07/23/19 Page 1 of 12 Page ID #:4

                                                                                                      &/26('75$16)(5287
          TOJ DOCS                                                                                    2:19-cr-00414-CAS
                                     86'LVWULFW&RXUW
                           ',675,&72)$5,=21$ 3KRHQL['LYLVLRQ
                  &5,0,1$/'2&.(7)25&$6(FU-$7$OO'HIHQGDQWV


         &DVHWLWOH86$Y6PLWK                                                    'DWH)LOHG
                                                                                     'DWH7HUPLQDWHG

                                                              FILED
         $VVLJQHGWR6HQLRU-XGJH-DPHV$          CLERK, U.S. DISTRICT COURT


         7HLOERUJ
                                                         07/23/2019

         'HIHQGDQW                              CENTRAL DISTRICT OF CALIFORNIA
                                                         AP
                                                    BY: ___________________ DEPUTY

         'HPHWULXV$OH[DQGHU6PLWK,,,                           UHSUHVHQWHGE\ 'HPHWULXV$OH[DQGHU6PLWK,,,
         TERMINATED: 04/04/2013                                                  
         also known as                                                           %($802177;%($80217863
         1XW                                                                     863(1,7(17,$5<
         TERMINATED: 04/04/2013                                                  32%2;
                                                                                 %($802177;
                                                                                 3526(

                                                                                     5RJHU7RGG0DUJROLV
                                                                                     5RJHU70DUJROLV/DZ2IILFH
                                                                                     (5RDQRNH$YH
                                                                                     6WH
                                                                                     6FRWWVGDOH$=
                                                                                     
                                                                                     )D[
                                                                                     (PDLO5706$=#DROFRP
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED
                                                                                     Designation: CJA Appointment

         3HQGLQJ&RXQWV                                                              'LVSRVLWLRQ
                                                                                     'HIHQGDQWFRPPLWWHGWR%XUHDXRI3ULVRQV
          D  $VVDXOWZLWKD'DQJHURXV                                      IRUDWHUPRI6,;7<  0217+6
         :HDSRQ                                                                      IROORZHGE\7+5((  <($56
                                                                                    6XSHUYLVHG5HOHDVH6SHFLDODVVHVVPHQW
                                                                                     

         +LJKHVW2IIHQVH/HYHO 2SHQLQJ
         )HORQ\

         7HUPLQDWHG&RXQWV                                                           'LVSRVLWLRQ




RI                                                                                                                       30
CM/ECF - azd                                                     https://ecf.azd.uscourts.gov/cgi-bin/DktRpt.pl?487525642569376-L_1_0-1
                     Case 2:19-cr-00414-CAS Document 3 Filed 07/23/19 Page 2 of 12 Page ID #:5

         18:113(a)(6) - Assault Resulting in Serious
         Bodily Injury                                                      Dismissed on motion of the Government
         (2)

         Highest Offense Level (Terminated)
         Felony

         Complaints                                                         Disposition
         None



         Plaintiff
         USA                                                represented by Alison Sue Bachus
                                                                           US Dept of Justice Federal Bureau of
                                                                           Prisons
                                                                           37900 N 45th Ave.
                                                                           Phoenix, AZ 85086
                                                                           623-465-5120
                                                                           Fax: 623-465-5117
                                                                           Email: ABachus@bop.gov
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED
                                                                           Designation: Assistant US Attorney


         Date Filed         #   Docket Text
         09/18/2012         1 INDICTMENT as to Demetrius Alexander Smith, III (1) count(s) 1, 2. (LSP) (Entered:
                              09/19/2012)
         09/18/2012         2 NOTICE of No Probable Conflict with Magistrate Judge Steven P. Logan by USA as to
                              Demetrius Alexander Smith, III (LSP) (Entered: 09/19/2012)
         09/28/2012         6 ARREST Warrant Returned Executed on 9/28/12 as to Demetrius Alexander Smith, III.
                              (MAP) (Entered: 10/02/2012)
         10/02/2012         7 Minute Entry for proceedings held before Magistrate Judge David K Duncan: Initial
                              Appearance and Arraignment as to Demetrius Alexander Smith, III held on 10/2/2012.
                              FINANCIAL AFFIDAVIT TAKEN. Attorney Roger Margolis (CJA) appointed on
                              behalf of defendant. Defendant enters a plea of NOT guilty as to all pending counts.
                              Detention Hearing submitted. Defendant continued detained pending trial.

                                Appearances: AUSA Vincent Kirby for Alison Bachus for the Government, CJA
                                Attorney Roger Margolis for defendant. Defendant is present and in custody. Motions
                                due: 21 days. Jury Trial set for 12/4/2012 at 09:00 AM in Courtroom 503, 401 West
                                Washington Street, Phoenix, AZ 85003 before Judge James A Teilborg. (Recorded by
                                COURTSMART.) This is a TEXT ENTRY ONLY. There is no PDF document
                                associated with this entry. (ESL) (Entered: 10/03/2012)




2 of 5                                                                                                              7/23/2019, 1:07 PM
CM/ECF - azd                                                 https://ecf.azd.uscourts.gov/cgi-bin/DktRpt.pl?487525642569376-L_1_0-1
                Case 2:19-cr-00414-CAS Document 3 Filed 07/23/19 Page 3 of 12 Page ID #:6

         10/03/2012    9 ORDER OF DETENTION as to Demetrius Alexander Smith, III. Signed by Magistrate
                         Judge David K Duncan on 10/3/12.(REW) (Entered: 10/03/2012)
         10/11/2012   11 ORDER as to Demetrius Alexander Smith, III. Status Conference re: 12/4/2012 trial
                         date (1st setting) set for 10/31/2012 at 11:00 AM in Courtroom 503, 401 West
                         Washington Street, Phoenix, AZ 85003 before Judge James A Teilborg. Signed by
                         Judge James A Teilborg on 10/11/2012.(TLB) (Entered: 10/11/2012)
         10/16/2012   12 First MOTION to Continue Trial by Demetrius Alexander Smith, III. (Attachments: # 1
                         Text of Proposed Order)(Margolis, Roger) (Entered: 10/16/2012)
         10/16/2012   13 *ORDER - granting 12 Defendant's Motion to Continue Trial and Motion to Extend
                         Time to File Pretrial Motions filed as to Demetrius Alexander Smith III (1). Jury Trial
                         continued from 12/4/2012 to 2/5/2013 at 09:00 AM in Courtroom 503, 401 West
                         Washington Street, Phoenix, AZ 85003 before Judge James A Teilborg. All time is
                         excluded from 12/5/2012 to 2/5/2013. Pretrial Motions due by 12/14/2012. Status
                         Conference set for 10/31/2012 at 11:00 AM is VACATED. Signed by Judge James A
                         Teilborg on 10/16/2012.(TLB) *Modified excludable end date from 2/5/2012 to
                         2/5/2013 on 10/17/2012 (SSU). (Entered: 10/16/2012)
         11/05/2012   14 First MOTION to Determine Competency by Demetrius Alexander Smith, III.
                         (Attachments: # 1 Text of Proposed Order)(Margolis, Roger) (Entered: 11/05/2012)
         11/07/2012   15 ORDER denying without prejudice 14 Motion to Determine Competency as to
                         Demetrius Alexander Smith III (1). Signed by Judge James A Teilborg on
                         11/6/12.(MAP) (Entered: 11/07/2012)
         12/20/2012   16 ORDER as to Demetrius Alexander Smith, III - Status Conference re: 2/5/2013 trial
                         date (2nd setting) set for 1/16/2013 at 11:00 AM in Courtroom 503, 401 West
                         Washington Street, Phoenix, AZ 85003 before Judge James A Teilborg. Signed by
                         Judge James A Teilborg on 12/20/2012.(TLB) (Entered: 12/20/2012)
         01/10/2013   17 IT IS ORDERED, as to Demetrius Alexander Smith, III, setting a Change of Plea
                         Hearing for 1/16/2013 at 11:00 AM in Courtroom 501, 401 West Washington Street,
                         Phoenix, AZ 85003 before Magistrate Judge Bridget S. Bade.(BSB/ew)(This is a TEXT
                         ENTRY ONLY. There is no pdf document associated with this entry.) (Entered:
                         01/10/2013)
         01/16/2013   18 CONSENT OF DEFENDANT Demetrius Alexander Smith, III for Guilty Plea Hearing
                         before a United States Magistrate Judge. (PKD) (Entered: 01/16/2013)
         01/16/2013   19 Minute Entry for proceedings held before Magistrate Judge Bridget S Bade: Change of
                         Plea Hearing as to Demetrius Alexander Smith, III held on 1/16/2013., Demetrius
                         Alexander Smith, III enters plea of guilty to count(s) 1 of the Indictment. THE COURT
                         ORDERS the trial date/pending hearings VACATED. Pending motions are rendered
                         moot. Prior custody/release orders are AFFIRMED. The Court directs the US Probation
                         Office to prepare a Presentence Report.,

                          Appearances: AUSA Alison Bachus for the Government, CJA Attorney Roger
                          Margolis for defendant. Defendant is present and in custody. Sentencing set for
                          4/3/2013 at 11:00 AM before Judge Donovan W Frank, courtroom to be determined.
                          (Recorded by COURTSMART.) Hearing held 11:07 AM to 11:34 AM. This is a TEXT
                          ENTRY ONLY. There is no PDF document associated with this entry. (PKD) (Entered:
                          01/16/2013)



3 of 5                                                                                                          7/23/2019, 1:07 PM
CM/ECF - azd                                                 https://ecf.azd.uscourts.gov/cgi-bin/DktRpt.pl?487525642569376-L_1_0-1
                Case 2:19-cr-00414-CAS Document 3 Filed 07/23/19 Page 4 of 12 Page ID #:7

         01/16/2013   20 LODGED PLEA AGREEMENT as to Demetrius Alexander Smith, III re: 19 Change of
                         Plea Hearing. (PKD) (Entered: 01/16/2013)
         01/16/2013   21 MAGISTRATE JUDGE FINDINGS & RECOMMENDATIONS UPON A PLEA OF
                         GUILTY as to Demetrius Alexander Smith, III. Signed by Magistrate Judge Bridget S
                         Bade on 1/16/13.(PKD) (Entered: 01/16/2013)
         03/19/2013   22 SENTENCING MEMORANDUM by USA as to Demetrius Alexander Smith, III
                         (Bachus, Alison) (Entered: 03/19/2013)
         04/03/2013   23 Minute Entry for proceedings held before Judge Donovan W Frank: Sentencing as to
                         Demetrius Alexander Smith, III held on 4/3/2013. IT IS ORDERED adopting 21 Report
                         and Recommendations on Plea of Guilty as to Demetrius Alexander Smith III (1).
                         Sentence imposed. Judgment to issue.

                          Appearances: AUSA Alison Bachus for the Government, CJA Attorney Roger
                          Margolis for defendant. Defendant is present and in custody. (Court Reporter Laurie
                          Adams) Hearing held 11:06 AM to 11:37 AM. This is a TEXT ENTRY ONLY. There is
                          no PDF document associated with this entry. (VPB) (Entered: 04/03/2013)
         04/03/2013   25 PLEA AGREEMENT as to Demetrius Alexander Smith, III. (LFIG) (Entered:
                         04/04/2013)
         04/04/2013   24 JUDGMENT AND COMMITMENT ISSUED as to Demetrius Alexander Smith, III
                         (1): Count 1, Defendant committed to Bureau of Prisons for a term of SIXTY (60)
                         MONTHS, followed by THREE (3) YEARS Supervised Release. Special assessment:
                         $100.00; Count 2, Dismissed on motion of the Government. Signed by Judge Donovan
                         W Frank on 4/3/2013.(VPB) (Entered: 04/04/2013)
         04/11/2016   28 MOTION for Order to Attorney Margolis to provide defendant with copies of case file
                         by Demetrius Alexander Smith, III. NOTE: Filed by defendant as prose. (2 pages)
                         (LSP) (Entered: 04/12/2016)
         06/16/2016   29 ORDER denying 28 Defendant's Pro Se Motion for request for discovery based on a to-
                         be-filed petition as to Demetrius Alexander Smith III (1). Signed by Senior Judge James
                         A Teilborg on 6/15/16.(LSP) (Entered: 06/16/2016)
         06/17/2019   30 ORDER MODIFYING CONDITIONS OF SUPERVISED RELEASE as to Demetrius
                         Alexander Smith, III. Signed by Senior Judge James A. Teilborg on 6/17/2019. (RMW)
                         (Entered: 06/17/2019)
         06/27/2019   31 SUPERVISED RELEASE TRANSFER OUT PENDING re: Transfer to Central District
                         of California as to Demetrius Alexander Smith, III. Prob 22 signed on 6/24/19. Return
                         of Prob 22 Form deadline set for 8/26/2019. (MAP) (Entered: 06/27/2019)
         07/23/2019   32 Supervised Release Jurisdiction Transferred to Central District of California as to
                         Demetrius Alexander Smith, III. (MAP) (Entered: 07/23/2019)
         07/23/2019   33 Notice to Central District of California of Transfer of Supervised Release as to
                         Demetrius Alexander Smith, III. Your case number is: 2:19-CR-414-CAS. Please use
                         PACER Court Links to access the public docket and documents.

                          (If you wish to designate a different email address for future transfers, please send your
                          request to the national list host at InterdistrictTransfer_TXND@txnd.uscourts.gov.)
                          (MAP) (Entered: 07/23/2019)



4 of 5                                                                                                          7/23/2019, 1:07 PM
CM/ECF - azd                                        https://ecf.azd.uscourts.gov/cgi-bin/DktRpt.pl?487525642569376-L_1_0-1
               Case 2:19-cr-00414-CAS Document 3 Filed 07/23/19 Page 5 of 12 Page ID #:8




5 of 5                                                                                                 7/23/2019, 1:07 PM
Case 2:19-cr-00414-CAS   Document
       Case 2:12-cr-01628-JAT     3 Filed1 07/23/19
                              Document               Page 6Page
                                            Filed 09/18/12 of 12 1 Page
                                                                   of 2 ID #:9
Case 2:19-cr-00414-CAS   Document
        Case 2:12-cr-01628-JAT    3 Filed107/23/19
                               Document             Page 7 of
                                            Filed 09/18/12    12 2Page
                                                           Page    of 2 ID #:10
         Case 2:19-cr-00414-CAS   Document
                Case 2:12-cr-01628-JAT     3 Filed2407/23/19
                                       Document                Page 8 of
                                                       Filed 04/04/13    12 1Page
                                                                       Page   of 4 ID #:11




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF ARIZONA

United States of America
                                            JUDGMENT IN A CRIMINAL CASE
   v.                                       (For Offenses Committed on or After November 1, 1987)


Demetrius Alexander Smith, III              No. CR 12-01628-001-PHX-JAT

                                            Roger Margolis (CJA)
                                            Attorney for Defendant

USM#: 20999-112        ICE#: None

THE DEFENDANT ENTERED A PLEA OF guilty on 1/16/2013 to Count 1 of the Indictment.

ACCORDINGLY, THE COURT HAS ADJUDICATED THAT THE DEFENDANT IS GUILTY OF THE
FOLLOWING OFFENSE(S): violating Title 18, U.S.C. §113(a)(3), Assault with a Dangerous
Weapon, a Class C Felony offense, as charged in Count 1 of the Indictment.

IT IS THE JUDGMENT OF THIS COURT THAT the defendant is hereby committed to the custody
of the Bureau of Prisons for a term of SIXTY (60) MONTHS on Count 1, said count to run
consecutive with the sentence imposed in U.S. District Court, Central District of California, 02-
00097-CAS, with credit for time served. Upon release from imprisonment, the defendant shall be
placed on supervised release for a term of THREE (3) YEARS on Count 1, said count to run
concurrent with the supervised release imposed in U.S. District Court, Central District of California,
02-00097-CAS. The Court recommends that the defendant participate in the Bureau of Prisons
Residential Drug Abuse Treatment Program.

IT IS ORDERED that all remaining counts are dismissed on motion of the United States.

                              CRIMINAL MONETARY PENALTIES
The defendant shall pay to the Clerk the following total criminal monetary penalties:
   SPECIAL ASSESSMENT: $100.00                  FINE: Waived                       RESTITUTION: N/A
The defendant shall pay a special assessment of $100.00, which shall be due immediately.
The Court finds the defendant does not have the ability to pay a fine and orders the fine waived.
The defendant shall pay a total of $100.00 in criminal monetary penalties, due immediately.
           Case 2:19-cr-00414-CAS   Document
                  Case 2:12-cr-01628-JAT     3 Filed2407/23/19
                                         Document                Page 9 of
                                                         Filed 04/04/13    12 2Page
                                                                         Page   of 4 ID #:12
CR 12-01628-001-PHX-JAT                                                                                          Page 2 of 4
USA vs. Demetrius Alexander Smith, III

If incarcerated, payment of criminal monetary penalties are due during imprisonment at a rate of not less than $25 per quarter
and payment shall be made through the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary
payments shall be made to the Clerk of U.S. District Court, Attention: Finance, Suite 130, 401 West Washington Street, SPC
1, Phoenix, Arizona 85003-2118. Payments should be credited to the various monetary penalties imposed by the Court in
the priority established under 18 U.S.C. § 3612(c). The total special assessment of $100.00 shall be paid pursuant to Title
18, United States Code, Section 3013 for Count 1 of the Indictment.

Any unpaid balance shall become a condition of supervision and shall be paid within 90 days prior to the expiration of
supervision. Until all restitutions, fines, special assessments and costs are fully paid, the defendant shall immediately notify
the Clerk, U.S. District Court, of any change in name and address. The Court hereby waives the imposition of interest and
penalties on any unpaid balances.

                                              SUPERVISED RELEASE
Upon release from imprisonment, the defendant is placed on supervised release for a term of
THREE (3) YEARS on Count 1, said counts to run concurrent with the supervised release imposed
in U.S. District Court, Central District of California, 02-00097-CAS.
The defendant shall report to the probation office in the district to which the defendant is released
within 72 hours of release from the custody of the Bureau of Prisons.
It is the order of the Court that, pursuant to General Order 12-13, which incorporates the
requirements of USSG §§5B1.3 and 5D1.2, you shall comply with the following conditions, of
particular importance, you shall not commit another federal, state or local crime during the term of
supervision and the defendant shall abstain from the use of illicit substances:
1) You shall not commit another federal, state, or local crime during the term of supervision.
2) You shall not leave the judicial district or other specified geographic area without the
      permission of the Court or probation officer.
3) The defendant shall report to the probation officer in a manner and frequency directed by the
      court or probation officer.
4) You shall answer truthfully all inquiries by the probation officer and follow the instructions of
      the probation officer.
5) You shall support your dependents and meet other family responsibilities.
6) You shall work regularly at a lawful occupation unless excused by the probation officer for
      schooling, training, or other acceptable reasons.
7) You shall notify the probation officer at least ten days prior to any change of residence or
      employment.
8) You shall refrain from excessive use of alcohol and are subject to being prohibited from the use
      of alcohol if ordered by the Court in a special condition of supervision.
9) You shall not purchase, possess, use, distribute or administer any narcotic or other controlled
      substance as defined in section 102 of the Controlled Substances Act (21 U.S.C. § 801) or any
      paraphernalia related to such substances, without a prescription by a licensed medical
      practitioner. The use or possession of medicinal marijuana, even with a physician’s written
      certification, is not permitted. Possession of controlled substances will result in mandatory
      revocation of your term of supervision.
10) You shall not frequent places where controlled substances are illegally sold, used, distributed
      or administered, or other places specified by the Court.
11) You shall not associate with any persons engaged in criminal activity, and shall not associate
      with any person convicted of a felony unless granted permission to do so by the probation
      officer.
12) You shall permit a probation officer to visit at any time at home or elsewhere and shall permit
      confiscation of any contraband observed in plain view by the probation officer.
13) You shall immediately notify the probation officer (within forty-eight (48) hours if during a
      weekend or on a holiday) of being arrested or questioned by a law enforcement officer.
14) You shall not enter into any agreement to act as an informer or a special agent of a law
      enforcement agency without the permission of the Court.
        Case 2:19-cr-00414-CAS   Document
                Case 2:12-cr-01628-JAT    3 Filed24
                                       Document   07/23/19  Page 10 of
                                                     Filed 04/04/13    12 3Page
                                                                    Page    of 4 ID #:13
CR 12-01628-001-PHX-JAT                                                                  Page 3 of 4
USA vs. Demetrius Alexander Smith, III

15) As directed by the probation officer, you shall notify third parties of risks that may be
    occasioned by your criminal record or personal history or characteristics, and shall permit the
    probation officer to make such notification and to confirm your compliance with such
    notification requirement.
16) If you have ever been convicted of a felony, you shall refrain from possessing a firearm,
    ammunition, destructive device, or other dangerous weapon. If you have ever been convicted
    of a misdemeanor involving domestic violence, you shall refrain from possession of any firearm
    or ammunition. Possession of a firearm will result in mandatory revocation of your term of
    supervision. This prohibition does not apply to misdemeanor cases that did not entail domestic
    violence, unless a special condition is imposed by the Court.
17) Unless suspended by the Court, you shall submit to one substance abuse test within the first
    15 days of supervision and thereafter at least two, but no more than two periodic substance
    abuse tests per year of supervision, pursuant to 18 U.S.C. §§ 3563(a)(5) and 3583(d);
18) If supervision follows a term of imprisonment, you shall report in person to the Probation Office
    in the district to which you are released within seventy-two (72) hours of release.
19) You shall pay any monetary penalties as ordered by the Court. You will notify the probation
    officer of any material change in your economic circumstances that might affect your ability to
    pay restitution, fines, or special assessments.
20) If you have ever been convicted of any qualifying federal or military offense (including any
    federal felony) listed under 42 U.S.C. § 14135a(d)(1) or 10 U.S.C. § 1565(d), you shall
    cooperate in the collection of DNA as directed by the probation officer pursuant to 42 U.S.C.
    § 14135a(a)(2).
The following special conditions are in addition to the conditions of supervised release or supersede
any related standard condition:
1.   You shall abstain from all use of alcohol or alcoholic beverages.
2.   You shall participate in any recommended support group programs, whether for chemical
     dependency or medical mental health program, which may include taking prescribed
     medications.
3.   You shall complete your GED.
4.   You shall participate in a work program, including training, counseling, daily job search and up
     to 20 hours of community service work.
5.   You shall submit your property and your house, a room that you stay in, to search, if the
     probation officer has a reasonable basis to believes you are in violation of your conditions of
     supervised release.
6.   You are prohibited from owning, maintaining or using a firearm.
THE COURT FINDS that you have been sentenced in accordance with the terms of the plea
agreement and that you have waived your right to appeal and to collaterally attack this matter. The
waiver has been knowingly and voluntarily made with a factual basis and with an understanding of
the consequences of the waiver.

The Court may change the conditions of probation or supervised release or extend the term of
supervision, if less than the authorized maximum, at any time during the period of probation or
supervised release. The Court may issue a warrant and revoke the original or any subsequent
sentence for a violation occurring during the period of probation or supervised release.

IT IS FURTHER ORDERED that the Clerk of the Court deliver two certified copies of this judgment
to the United States Marshal of this district.
             Case 2:19-cr-00414-CAS   Document
                     Case 2:12-cr-01628-JAT    3 Filed24
                                            Document   07/23/19  Page 11 of
                                                          Filed 04/04/13    12 4Page
                                                                         Page    of 4 ID #:14
CR 12-01628-001-PHX-JAT                                                                                       Page 4 of 4
USA vs. Demetrius Alexander Smith, III

The Court orders commitment to the custody of the Bureau of Prisons.

The defendant is remanded to the custody of the United States Marshal.

Date of Imposition of Sentence: Wednesday, April 3, 2013




DATED this 3rd day of April, 2013.




                                                         RETURN

I have executed this Judgment as follows:

Defendant delivered on                  to                                 at                                 , the
institution designated by the Bureau of Prisons, with a certified copy of this judgment in a Criminal case.

                                                            By:
United States Marshal                                             Deputy Marshal

CR 12-01628-001-PHX-JAT - Smith                                                                                   4/3/13 2:03pm
Case 2:19-cr-00414-CAS   Document
        Case 2:12-cr-01628-JAT    3 Filed32
                               Document   07/23/19  Page 12 of
                                             Filed 07/23/19    12 1Page
                                                            Page    of 1 ID #:15
